Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FIRST AMENDMENT TO AGREEMENT OF LEASE THIS FIRST AMENDMENT TO AGREEMENT OF LEASE (this  Amendmen t) is entered into as of this 15 th day of January, 2007 (the  Execution Date ), by and between BMR-SPRING MILL DRIVE, L.P., a Delaware limited partnership ( Landlord ), as successor-in-interest to Pennswood Spring Mill Associates ( Original Landlord ), and USA TECHNOLOGIES, INC., a Pennsylvania corporation ( Tenant ). RECITALS A. WHEREAS, Original Landlord and Tenant entered into that certain Agreement of Lease dated as of February 2, 2004, (the  Lease ), whereby Tenant leases certain premises (the  Premises ) from Landlord at 20 Spring Mill Drive in Malvern, Pennsylvania (the  Building ); B. WHEREAS, Tenant desires to lease from Landlord additional premises, commonly known as Suite 26; and C. WHEREAS, Landlord and Tenant desire to modify and amend the Lease only in the respects and on the conditions hereinafter stated. AGREEMENT NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound, agree as follows: 1. Definitions . For purposes of this Amendment, capitalized terms shall have the meanings ascribed to them in the Lease unless otherwise defined herein. 2. Additional Premises . Commencing upon the Execution Date, Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, approximately four thousand two hundred ninety-three (4,293) rentable square feet of space commonly known as Suite 26 (the  Additional Premises ). The Additional Premises are depicted on Exhibit A attached hereto. From and after the commencement date with respect to the Additional Premises (as detailed below), the term Premises, as used in the Lease, shall include the Additional Premises. 3. Extension Term .
